CULLEN, Commissioner.
The petition of Henry Sherman Kraus, a prisoner in the state penitentiary, filed in this Court on November 13, 1964, seeks a mandatory order to compel Frank A. Ropke, a judge of the Jefferson Circuit Court, to rule on a motion filed in that court by Kraus under RCr 11.42. Judge Ropke has made a response stating that on October 15, 1964, he entered an order overruling the motion. The fact that the motion has been ruled on makes the proceeding in this Court moot.
In recent months this Court has been presented with an inordinate number of cases just like this — a petition to compel a circuit judge to rule on an RCr 11.42 motion, followed by a response stating that the motion has been overruled. It appears that some circuit judges are not giving notice to the movants of the action taken on their motions. In our opinion considerations of fairness require that when an RCr 11.42 motion, filed by a prisoner without counsel, is ruled on by the court, the movant be notified of the ruling by sending him a copy of the order. Furthermore, it will be our position that the time for appealing from such an order does not commence to run until a copy of the order has been sent to the movant.
The petition is dismissed.